[Cite as State v. Johnson, 2018-Ohio-1389.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105612



                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.


                                 ZACHARY JOHNSON
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-16-608678-A

        BEFORE: Kilbane, P.J., McCormack, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                      April 12, 2018
ATTORNEY FOR APPELLANT

Susan J. Moran
55 Public Square
Suite 1616
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
Maxwell Martin
Eben McNair
Assistant County Prosecutors
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, P.J.:

       {¶1} Defendant-appellant, Zachary Johnson (“Johnson”), appeals his convictions

for aggravated murder, murder, attempted murder, felonious assault, discharging a

firearm at or near a prohibited premises, and having a weapon while under disability.

For the reasons set forth below, we affirm.

       {¶2} In August 2016, Johnson was charged in a ten-count indictment. Count 1

charged him with aggravated murder. Count 2 charged him with murder. Counts 3, 4,

6, and 7 charged him with felonious assault. Count 5 charged him with attempted

murder.     Count 8 charged him with discharging a firearm at or near a prohibited

premises. Counts 9 and 10 charged him with having a weapon while under disability

(“HWWUD”).1

       {¶3} The matter proceeded to a jury trial, at which the following evidence was

adduced.2

       {¶4} On July 5, 2016, Maurio Ayers (“Ayers”) was killed in a drive-by shooting

on Thornhill Drive in Cleveland. Charles Wright (“Wright”), who lives on Thornhill

Drive, was also shot and injured in the incident.     Melton Peoples (“Peoples”) was

visiting with Wright when the shooting occurred. Peoples testified that Ayers stopped by

in his car around 8:30 p.m. Peoples and Wright approached the street and stood on the


       1Each  of Counts 1-9 carried one- and three-year firearm specifications and a
five-year “drive-by shooting” firearm specification.
       2Both   HWWUD counts and the firearm specifications were tried before the
bench.
sidewalk talking with Ayers for approximately 15-20 minutes when another vehicle

approached. Peoples described the car as a dark grayish, tanish, brownish color. As this

vehicle passed, Wright said “[t]hat * * * Zach [Johnson] right there.” There were some

issues between Ayers and Johnson because Ayers allegedly stole some drugs and money

from Johnson.

       {¶5} Johnson’s car turned back around toward Peoples, Wright, and Ayers.

Peoples testified that he observed two or three people in the car with guns pointing out

the windows. Peoples then dropped to the ground for safety and was able to avoid

injury. He heard approximately six to eight gunshots. Ayers was shot in the back, and

Wright was shot in the foot. After the shooting, Ayers told Peoples and Wright that he

was going to the hospital and sped away in his car. He subsequently crashed into a

nearby church at the corner of Thornhill Drive and Arlington Avenue, where he died of

his gunshot wound.

       {¶6} Meanwhile, Peoples and Wright ran into Wright’s house. Before the police

arrived, Peoples fled to his sister’s house, but returned to the scene after learning that the

shooting was fatal. Both Peoples and Wright spoke to the police.3

       {¶7} Derrick Miller (“Miller”) testified that Johnson confessed to killing Ayers

when they were both in county jail awaiting trials in their respective cases. Miller

explained that it is common for inmates to discuss the crimes they committed that brought


       3 Wright did not testify after asserting his Fifth Amendment right against
self-incrimination.
them to jail. He knew both Johnson and Ayers prior to his incarceration. During one of

these conversations with Johnson, Johnson told Miller that he murdered Ayers in revenge

because Ayers had robbed him of drugs and money.

       {¶8} According to Miller, Johnson staged a drug deal in order to come into

contact with Ayers to kill him. Johnson allegedly told Miller that he used a machine gun

known as a “Mack 90,” but the casings found at the scene came from a hand gun. Miller

also told a Cleveland detective that Johnson was driving a black BMW that night. Miller

admitted that he agreed to testify against Johnson in order to obtain a favorable plea

agreement with the state in his own case.

       {¶9} The defense called another inmate, Quentin Allison (“Allison”), to testify as

a rebuttal witness to Miller’s testimony. Allison testified that inmates rarely discuss their

cases, especially with strangers, but some inmates “snitch” to get their time reduced.

Allison admitted, however, that Johnson is one of his childhood friends.

       {¶10} The state presented testimony from DNA and ballistics experts. There was

no DNA evidence on the bullet casings found on the scene that linked Johnson to the

crimes. Nor was the ballistics expert able to identify any gunshot residue on the victim,

which indicated that the muzzle to target distance was not close.

       {¶11} The state also presented the testimony of Todd Wiles (“Wiles”), a crime

analyst with the Cleveland Police Department. He has been an analyst for 25 years. He

has been to both federal and state law enforcement training academies for multiple cell
phone analysis courses and is an active member of the International Association of Crime

Analysts. The trial court accepted Wiles to testify as an expert.

       {¶12} Wiles testified that cell phone data placed Johnson’s cell phone near the

crime scene at the time of the shooting. However, Wiles conceded that determining a

cell phone’s location from cell tower data is not precise because the towers cover an area

“roughly a quarter of a mile” in size. As a result, Wiles was unable to pinpoint the exact

location of Johnson’s cell phone at the time of the shooting. Through the data, Wiles

was only able to narrow the range to a particular area.

       {¶13} Cleveland Police Detective Arthur Echols (“Detective Echols”) testified that

Johnson lived at two different addresses, including 1105 Carlyon Road in East Cleveland.

 Johnson’s sister testified that he was living at the Carlyon address at the time of the

shooting. Detective Echols estimated that the Carlyon Road address was “a quarter of

mile to half a mile away” from the crime scene.

       {¶14} Detective Echols attempted to set up a meeting with Wright to conduct an

interview, but Wright was uncooperative with the investigation. In order to facilitate a

meeting, Detective Echols met with Wright when he was scheduled for a meeting with his

parole officer.   Detective Echols had generated a photo array, with Johnson as the

suspect. As a result of the photo array and Echols’s interview with Wright, the police

issued an arrest warrant for Johnson.

       {¶15} At the conclusion of trial, the jury found Johnson guilty of all charges and

the trial court found him guilty of the two HWWUD charges. After merging allied
offenses, the court sentenced Johnson to a total of 31 years to life in prison.

       {¶16} Johnson now appeals, raising the following six assignments of error for

review.

                                 Assignment of Error One

       The trial court erred in allowing cell phone site testimony as it was both a
       discovery violation and was not Daubert tested. The court also erred in
       qualifying the state’s witness as an expert and admitting his testimony as
       such, as his conclusions were unreliable and were not within a reasonable
       degree of scientific certainty.

                                 Assignment of Error Two

       The court violated [Johnson’s] right to confrontation and due process when
       it improperly allowed the admission of incriminating and impermissible
       hearsay statements.

                                 Assignment of Error Three

       The state failed to present sufficient evidence of the offenses charged.

                                 Assignment of Error Four

       [Johnson’s] convictions are against the manifest weight of the evidence.

                                 Assignment of Error Five

       [Johnson] was denied due process and a fair and impartial trial as
       guaranteed by the 5th, 6th, and 14th Amendments to the U.S. Constitution
       and Article I Section 16 of the Ohio Constitution based on prosecutorial
       misconduct.

                                  Assignment of Error Six

       [Johnson] was denied effective assistance of counsel in violation of the
       Sixth and Fourteenth Amendments to the U.S. Constitution and Article I,
       Section 10 of the Ohio Constitution.

                                    Cell Phone Evidence
       {¶17} In the first assignment of error, Johnson argues the trial court erred by

allowing Wiles to testify as an expert on cell phone analysis. He contends his testimony

should have been excluded as a discovery violation and because the court failed to

determine whether Wiles’s expert testimony was scientifically reliable as required by

Evid.R. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct.

2786, 125 L.Ed.2d 469 (1993).

       {¶18} We note that “[t]he admission or exclusion of evidence is a matter left to the

trial court’s sound discretion; therefore, it will not be disturbed absent an abuse of

discretion.” State v. Dunn, 8th Dist. Cuyahoga No. 101648, 2015-Ohio-3138, ¶ 40,

citing State v. Frazier, 8th Dist. Cuyahoga No. 97178, 2012-Ohio-1198.

       {¶19} Under Evid.R. 702, a witness may testify as an expert if: (1) the testimony

“either relates to matters beyond the knowledge or experience possessed by lay persons or

dispels a misconception common among laypersons;” (2) the witness “is qualified as an

expert by specialized knowledge, skill, experience, training, or education regarding the

subject matter of the testimony;” and (3) the testimony “is based on reliable scientific,

technical, or other specialized information[.]”

       {¶20} In Daubert, the United States Supreme Court held that the trial judge has a

“gatekeeping” obligation to ensure that scientific testimony is reliable. Daubert, 509

U.S. at 597, 113 S.Ct. 2786, 125 L.Ed.2d 469. The Daubert Court enumerated several

factors courts must consider when determining whether scientific evidence is reliable,

which include: (1) whether the theory or technique has been tested; (2) whether it has
been subjected to peer review; (3) whether there is a known or potential rate of error; and

(4) whether the methodology has gained general acceptance. Id. at 593-594. These

factors are intended to assist the trial court in its duty to ensure that expert testimony is

based on the scientific method. Id. at 590.

       {¶21} In Kumho Tire Co. v. Carmichael, 526 U.S. 137, 148, 119 S.Ct. 1167, 143

L.Ed.2d 238 (1999), the United States Supreme Court extended this holding to all

testimony based on “technical” and “other specialized” knowledge. The Kumho Tire

Court emphasized that “the test of reliability is ‘flexible,’ and Daubert’s list of specific

factors neither necessarily nor exclusively applies to all experts or in every case.”

Kumho Tire at 141.       Indeed, when “assessing reliability, the trial court may, at its

discretion, consider the Daubert factors to the extent relevant.” State v. Drummond, 111

Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 118, citing Kumho Tire.

Furthermore, “[t]he individual offered as an expert need not have complete knowledge of

the field in question, as long as the knowledge he or she possesses will aid the trier of fact

in performing its fact-finding function.” Drummond at ¶ 113.

       {¶22} In support of his argument, Johnson cites to United States v. Evans, 892

F.Supp.2d 949 (N.D.Ill.2012). In Evans, the prosecution sought to call an FBI special

agent to testify about “the operation of cellular networks and how to use historical cell

site data to determine the general location of a cell phone at the time of a particular call.”

Id. at 951. The agent used the “granulization” theory and proposed to testify that phone

calls placed from the defendant’s cell phone could have come from the building where the
victim was held for ransom. Id. The court held an evidentiary hearing, pursuant to

Evid.R. 702 and Daubert, to determine whether the proposed evidence and analysis were

admissible.

       {¶23} The Illinois Federal District Court concluded that the FBI agent was

qualified to testify as an expert regarding the operation of cellular networks and the

“granulization” theory.    Id. at 955.    The court further concluded that the agent’s

testimony on the subject is reliable. Id. The court, however, held that the agent’s

“granulization” theory was not reliable because (1) the agent did not account for the

factors that can affect whether a cell phone connects to the closest tower or is rerouted to

another tower, and (2) the theory has not been subject to scientific testing or formal peer

review, and has not gained general acceptance in the scientific community. Id. at 956.

       {¶24} We note that Evans is not binding on this court and we previously rejected

Evans in State v. Daniel, 8th Dist Cuyahoga No. 103258, 2016-Ohio-5231. In Daniel,

we concluded that Wiles’s testimony was admissible as lay testimony because it was

limited to a review of the defendant’s cell phone records and the location of the cellular

towers used by the defendant’s phone in relation to the crime scene. Id. at ¶ 69, 72

       {¶25} We explained that unlike the FBI agent in Evans, Wiles did not testify about

“how cellular networks operate” or “the process by which a cell phone connects to a

given tower.” Daniel at ¶ 66. Testimony regarding a comparison of cell phone data

records to locations where crimes occurred does not require “‘specialized knowledge,

skill, experience, training, or education’” regarding cellular networks. Daniel at ¶ 69,
quoting Evid.R. 702(B). Therefore, we found that a Daubert hearing was not necessary.

Id.

       {¶26} Despite Johnson’s argument to the contrary, Wiles did not attempt to explain

the science behind how cell phones work or how cell phones connect to cell towers. As

the Second District observed, “‘the use of cell phone location records to determine the

general location of a cell phone has been widely accepted by numerous federal courts.”’

State v. White, 2d Dist. Montgomery No. 26093, 2015-Ohio-3512, ¶ 28, quoting United

States v. Jones, 918 F.Supp.2d 1, 5 (D.D.C.2013). See also Jackson v. Allstate Ins. Co.,

785 F.3d 1193, 1204 (8th Cir.2015) (rejecting the contention that evidence regarding the

use of historical cell phone data to identify the geographic area in which a phone was

located at a given time is inherently unreliable, saying that federal courts have regularly

admitted expert testimony regarding this type of evidence); United States v. Schaffer, 439

Fed.Appx. 344, 346-347 (5th Cir.2011) (upholding the admissibility of an FBI agent’s

testimony pinpointing the locations where cellular telephones were allegedly used, based

on “his extensive knowledge and experience in the field” and noting that the agent

testified that he had used the technique without error on at least 100 occasions and that

the FBI had used it successfully at least 1,000 times).

       {¶27} Here, even though the state offered Wiles as an “expert witness,” his

testimony was no different from the testimony he provided in Daniel, 8th Dist Cuyahoga

No. 103258, 2016-Ohio-5231.       Wiles merely compared cell phone records that showed

the location of cell towers “hit” by Johnson’s cell phone at the time the murder occurred
with the location of the crime scene. Because his testimony was primarily lay witness

testimony and he was competent to testify, the trial court properly allowed his testimony

regarding Johnson’s cell phone activity and location at the time of the murder.

       {¶28} Johnson also contends the court erred in allowing Wiles to testify regarding

his cell phone data because the state failed to identify him as a witness and failed to

produce the cell phone records during discovery. He contends the last minute production

of discovery ambushed the defense.

       {¶29} On the first day of trial, the state received Johnson’s cell phone records and

immediately turned them over to defense counsel. The state indicated that it intended to

call an expert phone analyst as a witness and present evidence of maps of the area

showing the location of cell phone towers in relation to the crime scene. The state also

identified new witnesses to its witness list.     These witnesses were discovered from

Johnson’s phone records because they spoke to him on his phone during the relevant time

period. The cell phone records, expert witness, maps of the area, and newly identified

witness were produced and brought to the court’s attention before the jury was sworn in.

       {¶30} Defense counsel objected to all evidence related to Johnson’s cell phone

because it had not been produced in discovery. The trial court offered to continue the

trial to allow the defense time to study the records, question the state’s new witnesses, and

retain a defense expert. The trial court indicated it would continue the trial for a month if

necessary. Defense counsel objected to the admissibility of the evidence, but declined

the continuance, citing his client’s need to finish the trial. The court then proceeded with
trial, and the state presented the cell phone evidence along with Wiles’s testimony.

Because Johnson chose to proceed with the trial and declined the continuance, he waived

any discovery violation.

      {¶31} Therefore, the first assignment of error is overruled.

                                     Confrontation

      {¶32} In the second assignment of error, Johnson argues the trial court violated his

confrontation rights when it improperly allowed the admission of impermissible hearsay

statements.

      {¶33} The Confrontation Clause of the Sixth Amendment to the United States

Constitution preserves the right of a criminal defendant “to be confronted with the

witnesses against him.” The Confrontation Clause bars the admission of “testimonial

hearsay” unless the declarant is unavailable and the accused had a prior opportunity to

cross-examine the declarant. Crawford v. Washington, 541 U.S. 36, 68, 124 S.Ct. 1354,

158 L.Ed.2d 177 (2004).

      {¶34} Testimonial statements exist where there is no ongoing emergency and the

statements resulted from a police interrogation whose “‘primary purpose was to establish

or prove past events potentially relevant to later criminal prosecution.’” State v. Ricks,

136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶ 17, quoting Davis v.

Washington, 547 U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). In making this

“primary purpose” determination, courts must consider “all of the relevant

circumstances.” Michigan v.Bryant, 562 U.S. 344, 369, 131 S.Ct. 1143, 179 L.Ed.2d 93
(2011). The question is whether, in light of all the circumstances, the primary purpose of

the conversation was to create “an out-of-court substitute for trial testimony.” Id. at 358.

       {¶35} Here, Johnson argues his right of confrontation was violated during the

testimony of Peoples, Cleveland Police Officer Taara Johnson (“Officer Johnson”),

Andrea Ayers (“Andrea”), and Detective Echols.

       {¶36} With regard to Peoples, Johnson contends Peoples should not have been

permitted to testify as to what Wright stated moments before the shooting — “[t]hat * * *

Zach right there.” Wright asserted his Fifth Amendment right to remain silent and did

not testify at Johnson’s trial. Therefore, he was not subject to cross-examination.

       {¶37} Peoples’s testimony was not that of an interrogating police officer intending

to establish past events that might be relevant to a later criminal prosecution. As a result,

this testimony was not testimonial hearsay. Peoples merely recounted Wright’s present

sense impression. This testimony is admissible as an exception to the hearsay rule under

Evid.R. 803(1), which provides that “[a] statement describing or explaining an event or

condition made while the declarant was perceiving the event or condition, or immediately

thereafter unless circumstances indicate lack of trustworthiness.”

       {¶38} With regard to Officer Johnson, she testified that she questioned Wright

while he was in the hospital for his gunshot wound. Wright gave Officer Johnson a

description of the vehicle and the shooter, but Officer Johnson never repeated what

Wright told her. When Officer Johnson began to offer hearsay testimony, the state and
the court reminded her not to repeat what other people may have said. Officer Johnson

testified:

       [STATE]: Did you try and talk to [Wright], even though you maybe knew
       some information had already been collected from him?

       [OFFICER JOHNSON]: Yes.

       [STATE]: All right. And I don’t want you to testify as to what he told
       you. But what sort of information were you seeking?

       [OFFICER JOHNSON]: We were trying to get more so of a description of
       the suspect and also a description of the vehicle that was on scene that he
       had saw.

       [STATE]: And what was his demeanor like, what was his attitude toward
       you and your questioning?

       [OFFICER JOHNSON]: As soon as we walked in, we told him that we
       wanted to ask him a few more questions. He responded with —
       [DEFENSE COUNSEL]: Objection.

       THE COURT: Sustained.

       [STATE]: So you can’t testify to what he told you. But how about this.
       Was he — did he want to give you information at that point?

       [OFFICER JOHNSON]: No.

       ***

       [STATE]: And again, without telling us what he told you, did you get
       some information from him?

       [OFFICER JOHNSON]: Yes.

       [STATE]: So you talked about a description of the vehicle, description of a
       shooter. Were you able — were you successful in getting some of that
       information?

       [OFFICER JOHNSON]: Some, yes.
      ***

      [STATE]: And as a result of your observations on the scene, as well as
      your interview with [Wright] and conferring with the members of the
      homicide unit, did you generate a report?

      [STATE]: Yes.

      ***

      [STATE]: What sort of information is included in that report?

      [OFFICER JOHNSON]: The information that I received from myself and
      also the information that homicide received.

      ***

      [STATE]: Okay. Included in your report, is there a description of the
      vehicle?
      [OFFICER JOHNSON]: Yes.

      [STATE]: Is there a description of one of the males who shot?

      [OFFICER JOHNSON]: Yes.

      [STATE]: Is there a name of one of the males who shot?

      [OFFICER JOHNSON]: There was a nickname.

      {¶39} Johnson argues the error of allowing this impermissible hearsay was

exacerbated when the state indicated in closing argument that Wright told the officers that

he (Johnson) was one of the shooters in the drive-by shooting.            Officer Johnson,

however, did not provide such testimony, and her testimony did not constitute testimonial

hearsay. Therefore, there was no violation of the Confrontation Clause.
      {¶40} With regard to Andrea, Ayers’s mother, Johnson contends that she provided

testimonial hearsay. Andrea testified that she spoke with Wright regarding her son’s

death. Ayers testified:

      [STATE]: Why don’t you tell us about the following day. Did you meet
      with [Wright]?

      [ANDREA]: Yeah, the following day I guess he wanted to tell me who —

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Well, why don’t we caution [Andrea]. One of the rules in
      court is that you can’t tell us what somebody else said.

      [STATE]: We went over the rules a little bit before your testimony * * *
      about hearsay. You can’t talk about what someone else told you, right?
      So I don’t want you to say the words that [Wright] said, right?

      [ANDREA]: Right.

      ***

      [STATE]: Did [Wright] tell you what happened?

      [ANDREA]: Yes.

      [STATE]: And without telling us what he said, did he tell you who had
      done it?

      [ANDREA]: Yes.

      [STATE]: Did he give you one name or more than one?

      [ANDREA]: He gave me [the] first and last name * * * of one person.

      [STATE]: Again, [Andrea], I don’t want to go into specifics about what he
      said, but did he tell you how it happened and how [Ayers] died?

      [ANDREA]: Yes.
      {¶41} Although Andrea testified that Wright spoke to her about her son’s death,

she did not testify what Wright specifically told her. She did not reiterate the name of

her son’s assailant, nor did she describe the manner of his death. This testimony was not

offered to prove the circumstances of Ayers’s death, but to explain how the case

unfolded. Thus, there was no testimonial hearsay presented by Andrea.

      {¶42} With regard to Detective Echols’s testimony, Detective Echols explained

that Wright did not cooperate with the homicide investigation and that he had to

“ambush” Wright during his visit with his parole officer in order to get Wright to identify

the shooter. Detective Echols testified:

      [STATE]: Did [Wright] make a positive identification of the person who
      —

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Finish the question.

      [STATE]: Did he make a positive identification of the person who he said
      was involved in this case?

      [DETECTIVE ECHOLS]: Yes.

      ***

      [STATE]: As a result of the administration of this photo array and your
      interview of [Wright], did you seek and secure an arrest warrant for
      [Johnson] on August 3rd?

      [DETECTIVE ECHOLS]: Yes.

      {¶43} Johnson argues that Detective Echols’s testimony regarding Wright’s

identification of him as the assailant in the drive-by shooting constituted testimonial
hearsay in violation of the Confrontation Clause as explained in Ricks, 136 Ohio St.3d at

368, 2013-Ohio-3712, 995 N.E.2d 1181. In Ricks, the Ohio Supreme Court held that an

officer’s testimony regarding the out-of-court statements of an alleged accomplice

identifying Ricks as the assailant violated the Confrontation Clause when the accomplice

did not testify at trial.

        {¶44} In the instant case, however, Detective Echols only described Wright’s

identification of a suspect from a photo array. He did not testify to what Wright said,

which is what the officer did in Ricks. Rather, Detective Echols’s testimony explained

his conduct while investigating the homicide.          Ohio courts have long held that

out-of-court statements are admissible to explain the actions of a police officer during an

investigation and are not hearsay. State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880

N.E.2d 31; State v. Blevins, 36 Ohio App.3d 147, 149, 521 N.E.2d 1105 (10th Dist.1987),

State v. Thomas, 61 Ohio St.2d 223, 232, 400 N.E. 2d 401 (1980) (“where statements are

offered to explain an officer’s conduct while investigating a crime, such statements are

not hearsay”).

        {¶45} Johnson also relies on State v. Robinson, 8th Dist. Cuyahoga No. 100126,

2014-Ohio-1624, in support of his argument.          In Robinson, this court held that a

detective’s testimony regarding his presence during a witness’s identification of a suspect

from a photo array was hearsay. Id. at ¶ 14. Robinson is distinguishable because in the

instant case, Detective Echols did not testify as to the results of the photo array, only that

it was administered and Wright made a positive identification.           Detective Echols’s
testimony explained how the police concluded that Johnson was the lead suspect in

Ayers’s murder case and the attempted murder of Wright.

      {¶46} Accordingly, the second assignment of error is overruled.

                               Sufficiency of the Evidence

      {¶47} In the third assignment of error, Johnson argues his convictions are not

supported by sufficient evidence.

      {¶48} The test for sufficiency requires a determination of whether the prosecution

met its burden of production at trial. State v. Bowden, 8th Dist. Cuyahoga No. 92266,

2009-Ohio-3598, ¶ 12. The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61

Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

      {¶49} Johnson’s sufficiency argument is based on an attack of Miller’s credibility,

which is not suitable for a sufficiency argument. Johnson asserts that Miller was biased

and motivated to lie against him because the state promised to give him a reduced

sentence in exchange for his testimony.

      {¶50} Miller testified that Johnson murdered Ayers in retaliation against Ayers for

previously robbing Johnson of drugs and money.         He further testified that Johnson

admitted murdering Ayers. In a sufficiency analysis, we review the evidence in a light

most favorable to the state and, therefore, must accept Miller’s testimony as true. Miller

testified that Johnson confessed to the crimes. As a result, there was sufficient evidence
that Johnson was involved in the drive-by shooting that caused Ayers’s death and

Wright’s injury. Additionally, Peoples testified that Johnson drove the vehicle involved

in the drive-by shooting and fired a gun at the victims. Accepting this evidence as true,

we must find there was sufficient evidence to support Johnson’s convictions.

       {¶51} Therefore, the third assignment of error is overruled.

                             Manifest Weight of the Evidence

       {¶52} In the fourth assignment of error, Johnson argues his convictions are against

the manifest weight of the evidence.

       {¶53} In contrast to sufficiency, “weight of the evidence involves the inclination of

the greater amount of credible evidence.” State v. Thompkins, 78 Ohio St.3d 380, 386,

1997-Ohio-52, 678 N.E.2d 541. In a manifest weight analysis, the reviewing court must

consider all the evidence in the record, the reasonable inferences, and the credibility of

the witnesses to determine “‘whether in resolving conflicts in the evidence, the jury

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” Thompkins at 387, quoting State v.Martin,

20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983).

       {¶54} Johnson argues his convictions are against the manifest weight of the

evidence because his convictions were based on hearsay evidence, except for Miller’s

testimony, which he claims was not credible. Johnson further argues the cell phone

records did not place him at the crime scene because he lived within a quarter of a mile of

the cell tower that recorded his phone activity at the time of the crime.
          {¶55} Although Miller’s credibility may be questionable, the jury had the

opportunity to judge his credibility as a witness, as well as the witnesses that corroborated

or contradicted his testimony, and the jury determined that his testimony was credible.

          {¶56} Miller’s testimony was corroborated by outside sources. Peoples, who

witnessed the shooting, testified that Johnson was one of the shooters. Although the cell

phone data by itself is not enough to prove Johnson’s guilt beyond a reasonable doubt, the

cell phone records coupled with Peoples’s and Miller’s testimony establishes that Johnson

was involved in the shooting.

          {¶57} Johnson presented Allison to rebut Miller’s testimony.         In contrast to

Miller’s testimony that inmates discuss the crimes that got them into jail, Allison testified

that inmates rarely discuss their cases, especially with strangers. Allison also stated

some inmates “snitch” in order to get their time reduced. Allison testified that Johnson

never confessed to any murders or attempted murders in jail to demonstrate that Miller’s

testimony regarding Johnson’s confession was unreliable. However, Allison admitted

that Johnson is one of his childhood friends and that he did not want anything bad to

happen to him. Therefore, Allison had his own bias in favor of Johnson and against

Miller.

          {¶58} Accordingly, the fourth assignment of error is overruled.

                                   Prosecutorial Misconduct

          {¶59} In the fifth assignment of error, Johnson argues his constitutional right to a

fair trial was violated by prosecutorial misconduct. In support of his argument, he relies
on State v. Jackson, 107 Ohio St.3d 53, 2005-Ohio-5981, 836 N.E.2d 1173, for the

proposition that the prosecutor improperly vouched for Miller’s credibility during closing

arguments.

       {¶60} We note that since defense counsel did not object to the prosecutor’s

comments, Johnson forfeited all but plain error. Notice of plain error “is to be taken with

the utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 94, 372 N.E.2d 804 (1978);

Crim.R. 52.

       {¶61} The test for prosecutorial misconduct in closing argument is “‘whether the

remarks were improper and, if so, whether they prejudicially affected substantial rights of

the defendant.”’ State v.Hessler, 90 Ohio St.3d 108, 125, 2000-Ohio-30, 734 N.E.2d

1237, quoting State v. Smith, 14 Ohio St.3d 13, 14, 470 N.E.2d 883 (1984).

       {¶62} In Jackson, 107 Ohio St.3d 53, 2005-Ohio-5981, 836 N.E.2d 1173, the Ohio

Supreme Court stated that “[i]t is improper for an attorneyto express a personal belief or

opinion as to the credibility of a witness.” Id. at ¶ 117, citing State v. Williams, 79 Ohio

St.3d 1, 679 N.E.2d 646 (1997). In order to vouch for the witness, the prosecutor must

imply knowledge of facts outside the record or place the prosecutor’s personal credibility

in issue. Id., citing State v. Keene, 81 Ohio St.3d 646,1998-Ohio-342, 693 N.E.2d 246.

The Jackson Court determined that the following comments were permissible arguments

regarding a witness’s reliability:

       Now, you know, they’re [defense counsel] vilifying her. She was
       badgered. They were belligerent. She had a brutal cross-examination.
       She stood up. You know, it’s not easy for someone to come in and testify
       against their brothers. But, apparently she has — she may lead a different
       life style than most of us, but she has a sense of decency. She knows a
       little bit of what’s right and what’s wrong and what’s just. She had no
       motive to lie. No motive. None whatsoever.

Id. at ¶ 119. The Court held that these comments did not constitute impermissible

vouching for a witness’s credibility, explaining that:

       The prosecutor did not improperly vouch for Tara’s credibility as a witness.
        The prosecutor merely argued that Tara was a reliable witness and that she
       lacked any motive to lie. This type of argument is not improper vouching
       when, as here, the prosecutor is responding to defense counsel’s attacks on
       a witness’s credibility and refers to facts in evidence that tend to make the
       witness more credible. See State v. Green, 90 Ohio St.3d [352] at 373-374,
       738 N.E.2d 1208. Moreover, defense counsel did not object, and there was
       no plain error. When viewed in its entirety, the prosecutor’s rebuttal
       argument neither materially prejudiced appellant nor denied him a fair trial.
        See State v. Loza, 71 Ohio St.3d [61] at 78, 641 N.E.2d 1082.

Id. at ¶ 120.

       {¶63} In the instant case, the prosecutor in this case never spoke about evidence

outside the record or offered his own testimony or opinion. With respect to Miller, the

prosecutor stated, in relevant part:

       Miller, when he was on the stand, he was able to tell the truth without
       flinching. He answered all the questions including from defense counsel,
       whether they were embarrassing or not. Yes, I committed identity fraud;
       yes, I did these other bad things in the past. Yes, I have lied in the past.
       And yes, your client confessed to me that he committed this murder and
       shot [Wright] in the foot.

       [Miller’s] testimony is not what a lying, self-interested witness looks like.
       If anyone has doubts about his credibility, I will issue you this challenge.
       This is a challenge to anyone who has any reservations about [Miller’s]
       truthfulness or his credibility. If [Miller] decided that he was going to lie
       to help himself out, why would he even acknowledge that he heard from his
       brother that [Ayers] was dead? Why wouldn’t he say that the first time he
       got that information as when [Johnson] confessed to him?

       And why would he include another independent witness [Allison]? Why
       wouldn’t he just say, you know what, he told me when [Allison] was at a
       pretrial, or he told it to me when we were both showing at the same time?
       Why would he include another person to that conversation, who he knows
       could deny it; especially when he knows that person is [Johnson’s] friend,
       and not just his friend, his childhood friend, who he doesn’t want anything
       bad to happen to him?

       {¶64} None of these statements involve evidence or facts outside the record.

They all relate to the evidence the jury heard and determined on its own. Thus, these

comments did not constitute inappropriate vouching for Miller’s credibility. Thus, there

was no plain error. When viewed in its entirety, the prosecutor’s closing argument

neither materially prejudiced Johnson nor denied him a fair trial. Jackson, 107 Ohio

St.3d 53, 2005-Ohio-5981, 836 N.E.2d 1173, at ¶ 120.

       {¶65} Johnson also argues he was prejudiced by the cumulative effect of other

errors. However, because we declined to find error within each of the prior assigned

errors, the cumulative error doctrine does not apply to the instant case.

       {¶66} Therefore, the fifth assignment of error is overruled.

                             Ineffective Assistance of Counsel

       {¶67} In the sixth assignment of error, Johnson argues defense counsel was

ineffective in the following instances: (1) failing to secure a continuance on the day of

trial when the state presented the new cell phone evidence and secure an independent

expert to analyze the results and offer independent testimony; (2) failing to secure a

Daubert hearing on the reliability of the location triangulation; (3) failing to object to
several instances of inadmissible hearsay and failing to object to improper arguments

made by the state during closing argument; and (4) failing to request a competency

evaluation.

       {¶68} To establish ineffective assistance of counsel, a defendant must show (1)

deficient performance by counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that but for

counsel’s errors, the proceeding’s result would have been different.        Strickland v.

Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus.

       {¶69} In evaluating a claim of ineffective assistance of counsel, a court must give

great deference to counsel’s performance. Strickland at 689. “A reviewing court will

strongly presume that counsel rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” State v. Pawlak, 8th

Dist. Cuyahoga No. 99555, 2014-Ohio-2175, ¶ 69.

       {¶70} Johnson argues the state’s case was “constructed entirely of circumstantial

evidence, impermissible hearsay, and unreliable testimony.” He argues the cell phone

evidence was vital because there was no physical evidence linking him to the crime.

       {¶71} We note the Ohio Supreme Court has stated that “the failure to call an

expert and instead rely on cross-examination does not constitute ineffective assistance of

counsel.” State v. Nicholas, 66 Ohio St.3d 431, 436, 613 N.E.2d 225 (1993), citing State
v. Thompson, 33 Ohio St.3d 1, 10-11, 514 N.E.2d 407 (1987). Where the record does

not indicate what kind of testimony an expert witness could have provided, the issue of

whether counsel was deficient in failing to secure a defense expert is “purely

speculative.” State v. Madrigal, 87 Ohio St.3d 378, 390-91, 2000-Ohio-448, 721 N.E.2d

52. Likewise, in the instant case, it is mere speculation whether an expert could have

refuted Wiles’s findings.

       {¶72} Moreover, trial tactics and strategies do not constitute a denial of effective

assistance of counsel. State v. Gooden, 8th Dist. Cuyahoga No. 88174, 2007-Ohio-2371,

¶ 38, citing State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d 1189 (1980). “‘[T]he fact

that there was another and better strategy available does not amount to a breach of an

essential duty to [one’s] client.’” State v. Garcia, 8th Dist. Cuyahoga No. 102546,

2016-Ohio-585, quoting Clayton at 49. Here, defense counsel specifically referred to

“trial strategy” when deciding to decline the trial court’s offer of a continuance on the day

of trial. Based on the foregoing, we cannot say that defense counsel was ineffective for

failing to obtain an expert to refute the cell phone evidence, request a continuance, or

request a Daubert hearing.

       {¶73} Johnson next argues that defense counsel was ineffective for failing to

object to testimony offered by Officer Johnson and Andrea. He also claims defense

counsel was ineffective for failing to object to impermissible arguments made by the state

during closing arguments.
       {¶74} We note, that defense counsel did object during both Officer Johnson’s and

Andrea’s testimony. The trial court sustained an objection by counsel when Officer

Johnson began to testify as to what Wright said. Defense counsel also objected during

Andrea’s testimony when she began to testify as to her conversation with Wright.

Moreover, having found that this evidence was admissible, we cannot find defense

counsel ineffective.

       {¶75} With regard to closing arguments, Johnson claims trial counsel failed to

object to the state’s comments that Wright told Andrea that Johnson murdered her son.

Specifically, the state said, “[Wright] tells [Andrea] who did the shooting, the one name

that he knows.” The context of the statement was that the evidence consistently pointed

to Johnson as the shooter. The state did not say that Wright specifically told Andrea that

Johnson murdered her son. Defense counsel was not ineffective based on the context of

this statement.

       {¶76} Lastly, Johnson argues defense counsel was ineffective for failing to request

a competency evaluation when a 2010 test revealed that his IQ score was a composite of

40. Johnson does not allege that he was incompetent at the time of trial, but rather that

defense counsel was ineffective for not requesting an evaluation. There was nothing in

the record to suggest that Johnson’s mental health in any way affected his ability to assist

in his own defense. See State v. Lewis, 8th Dist. Cuyahoga No. 90101, 2008-Ohio-2935

(where we rejected a claim of ineffective assistance of counsel stemming from an alleged

failure to raise the issue of the defendant’s competency). The record suggests that he
understood the proceedings when engaged in a conversation with the trial court regarding

the waiver of his right to a jury trial on certain counts and specifications.

       {¶77} Because appellant has failed to demonstrate any deficiencies in the

representation he received, we decline to find that he received ineffective assistance of

counsel.

       {¶78} Accordingly, the sixth assignment of error is overruled.

       {¶79} Judgment is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, PRESIDING JUDGE

TIM McCORMACK, J., and
EILEEN T. GALLAGHER, J., CONCUR